UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROBERT RETTINO,
19cv5326 (JGK)
Plaintiff,
ORDER

 

- against -

NEW YORK CITY DEPARTMENT OF
EDUCATION et al.

Defendants.

 

JOHN G. KOELTL, District Judge:

By letter dated March 21, 2020, the plaintiff has sought
assistance with three Freedom of Information Law requests. At
this point in this case, there is a fully briefed motion to
dismiss which the court will decide based on the allegations in
the complaint and the arguments in the papers in connection with
the motion to dismiss. This court is not the proper forum to
pursue any complaints with respect to responses to FOIL
requests. If this case proceeded, the means for obtaining
discovery would be though the discovery procedures provided for
in the Federal Rules of Civil Procedure. But, at this point, no
discovery is to proceed until the Court has decided the motion
to dismiss. The request for assistance with FOIL requests is

therefore denied.

 
Chambers will mail a copy of this order to the pro se

 

plaintiff.
SO ORDERED.
Dated: New York, New York ao
March 27, 2020 On Gx OP
eS J6éhn G. Koeltl

United States District Judge

 
